Citation Nr: 1530812	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and adjustment disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a methicillin resistant staphylococcus aureus (MRSA) infection of the left hip claimed as an additional disability. 


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011, September 2013, and February 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability; entitlement to service connection for a back disability; entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder; entitlement to service connection for PTSD; entitlement to a TDIU; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a MRSA infection of the left hip, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  A March 1990 rating decision denied entitlement to service connection for a back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final March 1990 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.

3.  A July 2009 rating decision denied entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the time of the final July 2009 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision denying service connection for a back disability is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.303 (2014). 


3.  The July 2009 rating decision denying service connection for an acquired psychiatric disorder, to include depression and an adjustment disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2009);  currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims to reopen the previously denied claims for entitlement to service connection for a back disability and for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those issues.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not submit any new and material evidence within the year following the March 1990 rating decision denying his claim for entitlement to service connection for a back disability, nor did he file a timely appeal.  Therefore, the March 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Additionally, the Veteran did not submit any new and material evidence within the year following the July 2009 rating decision denying his claim for entitlement to service connection for an acquired psychiatric disorder, nor did he file a timely appeal.  Therefore, the July 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2009);  currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In a June 2011 rating decision, the RO declined to reopen the claim for entitlement to service connection for a back disability.  In a September 2013 rating decision, the RO declined to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder.  Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the March 1990 denial of the Veteran's back disability claim was the RO's finding there was no evidence of the claimed back disability.  The basis for the July 2009 denial of the Veteran's acquired psychiatric disorder claim was the RO's finding that there was no evidence the condition was related to or caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the March 1990 and July 2009 rating decisions that addresses the bases for the denials or provides other theories of entitlement.

The evidence of record in March 1990 with respect to the Veteran's service-connection claim for a back disability consisted of service treatment records, post-service treatment records, and lay statements.  Since that time the Veteran has submitted additional medical records and lay statements regarding the status of his back condition and its onset.  This evidence is new in that it was not of record in March 1990, and it is material in that addresses missing elements of the claim, specifically whether the Veteran may have a back disability related to his active duty service.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a back disability has been received, and the claim, to this extent only, is granted.  See Justus, 3 Vet. App. at 512-13.

The evidence of record in July 2009 with respect to the Veteran's service-connection claim for an acquired psychiatric disorder, to include depression and adjustment disorder, consisted of service treatment records, post-service treatment records, and lay statements.  Since that time the Veteran has submitted additional medical records and lay statements.  This evidence is new in that it was not of record in July 2009, and it is material in that addresses missing elements of the claim, specifically whether the Veteran may have an acquired psychiatric disorder related to active duty service.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder, has been received, and the claim, to this extent only, is granted.  See Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder, is reopened and, to that extent, the appeal is granted.


REMAND

Left Shoulder Disability

In a February 2015 rating decision, the RO denied the reopening of a claim for entitlement to service connection for a left shoulder disability.  In a March 2015 statement, the Veteran indicated his disagreement with this decision.  Since it was filed within the appeal period and clearly indicated disagreement with the rating decision, the Board finds that the March 2015 filing is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Back Disability, PTSD, Other Acquired Psychiatric Disorder, § 1151 Claim

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claims for entitlement service connection for a back disability and an acquired psychiatric disorder, to include depression and adjustment disorder; thus, as the Board herein reopened the claims, the issues should be remanded for the RO to contemplate the claim on the merits.  

Additionally, the record does not show that a VA examination was performed specifically in connection with any of the Veteran's service connection claims, other than his claim under 38 U.S.C.A. § 1151.  Generally, a VA medical examination is required for a service connection claim only when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, there is competent evidence of a current disability or recurrent symptoms of a disability with respect to the Veteran's back and acquired psychiatric disorder(s) claims.  Additionally, while service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a back disability or acquired psychiatric disorder, the Veteran has asserted that he began experiencing symptoms during active duty service.  As there is no competent medical opinion of record, the Board finds remand is warranted for VA examinations to determine whether the Veteran has a current back disability or acquired psychiatric disorder related to active duty.  McLendon, 20 Vet. App. 79.

Furthermore, upon review of the Veteran's claims file, it is clear that he receives disability compensation from the Social Security Administration (SSA).  See the February 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the Veteran's claims, including the claim for entitlement to compensation under 38 U.S.C.A. § 1151, must be remanded so that the RO may request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from March 2013 to the present.  


TDIU

With respect to the Veteran's claim for a TDIU, the Board finds that any decision with respect to the other claims being remanded may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection for any disability could significantly change the adjudication of the TDIU issue as the Veteran contends these purported disabilities render him unable to secure substantially gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file. 

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any back disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2104).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issue, return the claim to the Board for appellate review.

7.  Thereafter, re-adjudicate the claims of entitlement to service connection for a back disability; entitlement to service connection for PTSD; entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder; entitlement to a TDIU; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a MRSA infection of the left hip claimed as an additional disability.  If any benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


